Order entered May 21, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00912-CR

                            DARIN RAMONE THOMAS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F12-58074-H

                                             ORDER
       The Court has before it appellant’s letter regarding the Anders brief filed by counsel. The

Court will treat the letter only as a request for additional time to file appellant’s pro se response.

We GRANT the request and ORDER appellant to file his response by June 20, 2014. If the

response is not filed by that date, we will submit the appeal on the Anders brief alone.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Darin Thomas,

TDCJ No. 1868038, 11034 Hwy 36, Brazoria, TX 77422.


                                                        /s/   DAVID EVANS
                                                              JUSTICE